EXHIBIT 10.6

 


HOLDBACK ESCROW AGREEMENT
 
           This ESCROW AGREEMENT (the “Agreement”) is made as of March 29, 2010
by and between Expedite 4, Inc., a Delaware corporation (the “Company”), Anslow
& Jaclin, LLP, (the “Escrow Agent”) and Rodman & Renshaw, LLC, a New York
limited liability company (the “Placement Agent”).


W I T N E S E T H:
 
WHEREAS, the Company is offering to certain investors (the “Investors”), on a
“best efforts” basis, investment units (“Units”), each Unit consisting of two
(2) shares of the Company’s common stock (the “Common Stock”) and warrants to
purchase one (1) share of the Company’s common stock at an exercise price of
$5.50 per share (the “Warrants” and collectively with the Common Stock, the
“Securities”), for aggregate gross proceeds of a minimum of $5,000,000 and up to
a maximum of $10,000,000 (the “Offering”), in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Section
4(6), Regulation D and/or Regulation S as promulgated by the United States
Securities and Exchange Commission  under the Securities Act of 1933, as
amended; and
 
 Southern China Livestock International Inc., a company incorporated under the
laws of the State of Nevada (“Southern China Livestock”).  The closing of the
Combination is conditioned upon all of the conditions of the Offering being met,
and the Offering is conditioned upon the closing of the Combination (the
“Closing”). Southern China Livestock owns 100% of the issued and outstanding
capital stock of Mayson International Services Limited (“Mayson International”)
a British Virgin Islands company.  Mayson Enterprises Services Limited (“Mayson
Enterprises”), a company incorporated under the laws of the British Virgin
Islands and the wholly owned subsidiary of Mayson International, owns 100% of
the issued and outstanding capital stock of Mayson Holdings Limited, a company
incorporated under the laws of Hong Kong (“Mayson Holdings”).  Mayson Holdings
owns 100% of the issued and outstanding capital stock of Beijing Huaxin Tianying
Livestock Technology Limited (“Beijing Huaxin”), a wholly foreign owned
enterprise incorporated under the laws of the People’s Republic of China
(“China” or the “PRC”). Jiangxi Yingtan Huaxin Livestock Limited. (“Jiangxi
Huaxin”), a company incorporated under the laws of the PRC, is a wholly-owned
subsidiary of Beijing Huaxin. Pursuant to the Combination, Southern China
Livestock will become a wholly owned subsidiary of Expedite 4.  Therefore,
Expedite 4, Southern China Livestock, Mayson International, Mayson Enterprises,
Mayson Holdings, Beijing Huaxin, and Jiangxi Huaxin are collectively referred to
herein as “Expedite 4” or the “Company”;  and
 
WHEREAS, investors in the Offering will be required to execute a subscription
agreement (the “Subscription Agreement”) by and among any such investor, the
Company, Southern China Livestock International and DengXu;  and
 
WHEREAS, the Company proposes to establish an escrow account (the “Escrow
Account”), which shall include Two-Hundred Thousand dollars ($200,000) (the
“Escrow Amount”), to be held in escrow until such time as a qualified chief
financial officer has been approved and appointed as an officer of the Company,
and administered and distributed in accordance with Section 4 of this Agreement;
and the Escrow Agent is willing to establish the Escrow Account on the terms and
subject to the conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1. Appointment of Escrow Agent.  The Company and the Placement Agent hereby
appoint the Escrow Agent as escrow agent to act in accordance with the terms and
conditions set forth in this Agreement, and the Escrow Agent hereby accepts such
appointment and agrees to establish the Bank Account on the terms and subject to
the conditions hereinafter set forth.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Establishment of the Bank Account.  The Escrow Agent shall establish a
non-interest-bearing bank account at the branch of the Bank selected by the
Escrow Agent (heretofore defined as the “Bank Account”).  The purpose of the
Bank Account is for (a) the deposit of the Escrow Amount by the Company, and (b)
the disbursement of collected funds, all as described herein.
 
 
3. Delivery of the Escrow Amount.  The Company hereby directs the Escrow Agent
to allocate the Escrow Amount separately from the proceeds of the Offering at
the closing, to be held and disbursed by the Escrow Agent as provided in this
Agreement.  The Escrow Amount shall be held by the Escrow Agent in the Bank
Account as follows:
 
 

  Bank Address:  Wachovia Bank NA      800 West Main Street      Freehold, New
Jersey 07726

 
  ABA No.:  031201467
  Account: Anslow & Jaclin LLP Attorney Trust Account
  Account No.:  2000013292968
  Attn: Richard I. Anslow, Esq.
  Reference: Expedite 4, Inc., CFO Holdback Escrow
 
4. Disbursements from the Bank Account.   Pursuant to Section 5.5 of the
Subscription Agreement, the Company shall employ a Chief Financial Officer who
is English-speaking and has experience with financial reporting companies who
shall meet the approval and requirements of the Placement Agent (a “Qualified
CFO”). Such approval shall not be unreasonably withheld.  To secure the hiring
of a Qualified CFO, the Company has agreed that the Escrowed Amount be held in
the Escrow Account unless and until a Qualified CFO has been appointed.  Upon
the Company’s appointment of a Qualified CFO, the and Placement Agent shall
execute and deliver to the Escrow Agent written instructions to release the
Escrow Amount to the Company (“Instructions to Release CFO Holdback”).  Within
one (1) Business Day following its receipt of Instructions to Release CFO
Holdback (with wire instructions attached), the Escrow Agent shall distribute
the Escrow Amount in accordance with such written instructions.  If the entire
Escrow Amount is not disbursed within two (2) years from the date hereof, the
balance of the Escrow Amount shall be returned to the Company.
 
5. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the Escrow
Amount, the Escrow Agent shall have the right to consult counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties.  The Escrow Agent is also hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent.  If the Escrow Agent is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date.  Any interpleader action instituted
in accordance with this Section 5 shall be filed in any court of competent
jurisdiction in New York, New York, and the Escrow Amount in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Agreement with respect to the Escrow Amount.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Exculpation and Indemnification of Escrow Agent.
 
6.1 The Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. The Escrow Agent
acts under this Agreement as a depositary only and is not responsible or liable
in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. The Escrow Agent
will have no duties or responsibilities other than those expressly set forth in
this Agreement.  The Escrow Agent will be under no liability to anyone by reason
of any failure on the part of any party hereto (other than the Escrow Agent) or
any maker, endorser or other signatory of any document to perform such person’s
or entity’s obligations hereunder or under any such document.  Except for this
Agreement and instructions to the Escrow Agent pursuant to the terms of this
Agreement, the Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.
 
6.2 The Escrow Agent will not be liable for any action taken or omitted by it,
or any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.
 
6.3 The Escrow Agent will be indemnified and held harmless, jointly and
severally, by the Company from and against any expenses, including reasonable
attorneys’ fees and disbursements, damages or losses suffered by the Escrow
Agent in connection with any claim or demand, which, in any way, directly or
indirectly, arises out of or relates to this Agreement or the services of Escrow
Agent hereunder; except, that if the Escrow Agent is guilty of willful
misconduct, fraud or gross negligence under this Agreement, then the Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, fraud or gross negligence. Promptly after the receipt by the
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, the Escrow Agent
will notify the other parties hereto in writing.  For the purposes hereof, the
terms “expense” and “loss” will include all amounts paid or payable to satisfy
any such claim or demand, or in settlement of any such claim, demand, action,
suit or proceeding settled with the express written consent of the parties
hereto, and all costs and expenses, including, but not limited to, reasonable
attorneys’ fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.  The
provisions of this Section 6 shall survive the termination of this Agreement.
 
6.4 The Escrow Agent has acted as legal counsel for the Company and may continue
to act as legal counsel for the Company from time to time, notwithstanding its
duties as the Escrow Agent hereunder. Investor Representative and the Investors
consent to the Escrow Agent in such capacity as legal counsel for the Company
and waive any claim that such representation represents a conflict of interest
on the part of the Escrow Agent. Investors Representative and the Investors
understand that the Escrow Agent is relying explicitly on the foregoing
provision in entering into this Escrow Agreement.
 
7. Fees and Expenses. The Company agrees to pay the Escrow Agent’s costs and
expenses including reasonable attorney’s fees in the event of any dispute or
litigation threatened or commenced which requires the Escrow Agent in its
opinion to refer such matter to its attorneys.  Escrow Agent will incur no
liability for any delay reasonably required to obtain such advice of counsel.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Resignation of Escrow Agent.  At any time, upon five (5) days’ written notice
to the Company, the Escrow Agent may resign and be discharged from its duties as
escrow agent hereunder.  As soon as practicable after its resignation, the
Escrow Agent will promptly turn over to a successor escrow agent appointed by
the Company the Escrow Amount held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof.  If, by
the end of the 5-day period following the giving of notice of resignation by the
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
the Escrow Agent may interplead the Escrow Amount into the registry of any court
having jurisdiction.
 
9. Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.
 
10. Notice.  All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 

  If to Escrow Agent:    
Anslow + Jaclin, LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attention: Gregg E. Jaclin, Esq.
        If to the Company:           Expedite 4, Inc.
88 Guihuayuan, Guanjingcheng, Yujiang,
Yingtan City, Jiangxi Province, P.R. China.
Attention:  Luiping Pan, CEO
Tel.: +86 (701) 568-0890
Fax: +86 (701) 568-0891
         If to the Placement Agent:          
Rodman & Renshaw, LLC
Attn:           Ramnarain J. Jaigobind 
1251 Avenue of Americas, 20th Floor
New York, NY 10020
Tel: (212) 430-1735
Fax: (212) 847-7335
       
With a copy to:
         
Loeb & Loeb LLP
Attn:     Mitchell Nussbaum
345 Park Avenue
New York, New York 10154
Tel.: (212) 407-4159
Fax: (212) 504-3013

 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


 
4

--------------------------------------------------------------------------------

 
 
11. Execution in Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile execution and delivery of this
Agreement is legal, valid and binding for all purposes.
 
12. Assignment and Modification.  This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement.  No
portion of the Escrow Amount shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto. No waiver of
any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the party giving such waiver.  No waiver by any party with respect
to any condition, default or breach of covenant hereunder shall be deemed to
extend to any prior or subsequent condition, default or breach of covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
13. Applicable Law. This Agreement shall be governed by and construed with the
laws of the State of Delaware applicable to contracts made and to be performed
therein.  Any litigation concerning the subject matter of this Agreement shall
be exclusively prosecuted in the state or federal courts located in New York,
New York, and all parties consent to the exclusive jurisdiction and venue of
those courts.
 
14. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
15. Attorneys’ Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 


[Signatures Page Follows]

 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 

  ANSLOW & JACLIN, LLP                
 
By:
/s/Anslow & Jaclin, LLP       Name: Gregg Jaclin       Title: Partner          
          EXPEDITE 4, INC.                     By:  /s/ Luping Pan      
Name:  Luping Pan       Title:   CEO                     RODMAN & RENSHAW, LLC  
                  By:  /s/ John Borer       Name: John Borer       Title:
President  


 
 
 6

--------------------------------------------------------------------------------